Name: 2010/363/: Commission Decision of 28Ã June 2010 on the recognition of Algeria as regards education, training and certification of seafarers for the recognition of certificates of competency (notified under document C(2010) 4226)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  labour market;  education;  employment;  organisation of transport;  maritime and inland waterway transport
 Date Published: 2010-06-30

 30.6.2010 EN Official Journal of the European Union L 163/42 COMMISSION DECISION of 28 June 2010 on the recognition of Algeria as regards education, training and certification of seafarers for the recognition of certificates of competency (notified under document C(2010) 4226) (2010/363/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1) and in particular Article 19(3) thereof, Having regard to the letter of 13 May 2005 from the Cypriot Authorities, requesting the recognition of Algeria in order to recognise certificates of competency issued by this country, Whereas: (1) Member States may decide to endorse seafarers certificates of competency issued by third countries, provided that the relevant third country is recognised by the Commission as ensuring that this country complies with the requirements of the international Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended (STCW Convention) (2); (2) Following the request of the Cypriot Authorities, the Commission assessed the maritime education, training and certification systems in Algeria in order to verify whether this country complies with the requirements of the STCW Convention and whether appropriate measures have been taken to prevent fraud involving certificates. This assessment was based on the results of a fact-finding inspection performed by experts of the European Maritime Safety Agency in September 2006; (3) Where deficiencies had been identified during the assessment of compliance with the STCW Convention, the Algerian Authorities provided to the Commission the requested relevant information and evidence concerning the implementation of appropriate and sufficient corrective action to address most of these issues; (4) The remaining shortcomings as regards seafarers training and certification procedures mainly concern missing specific legal provisions regarding the use of simulators and an explicit correspondence between the designation of Algerian certificates of competency and some training requirements of the STCW Convention and the associated Code. The Algerian authorities have therefore been invited to implement further corrective action in this respect. However, these shortcomings do not warrant calling into question the overall level of compliance of the Algerian systems regarding education, training and certification of seafarers with the STCW Convention; (5) The outcome of the assessment of compliance and the evaluation of the information provided by the Algerian Authorities demonstrate that Algeria complies with the relevant requirements of the STCW Convention, while this country has taken appropriate measures to prevent fraud involving certificates and should thus be recognised by the Union; (6) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 Algeria is recognised as regards education, training and certification of seafarers, for the purpose of recognition of certificates of competency issued by this country. Article 2 This Decision is addressed to the Member States. Article 3 This Decision takes effect from the date of its notification to the Member States. Done at Brussels, 28 June 2010. For the Commission Siim KALLAS Vice-President (1) OJ L 323, 3.12.2008, p. 33. (2) Adopted by the International Maritime Organisation.